         Case 1:18-cv-11150-RWL Document 128 Filed 06/17/20 Page 1 of 1

                          LEE LITIGATION GROUP, PLLC
                                148 WEST 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1180
                                         FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM

                                                                                                  6/17/2020
WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                       June 17, 2020
Via ECF
The Honorable Judge Robert W. Lehrburger., U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Leible, et al. v. Maison Kayser, LLC, et al.
                       Case No. 18-cv-11150 (KPF)

Dear Judge Lehrburger:

       We are counsel to Plaintiff in the above-referenced matter and submit this letter jointly
with counsel to Defendants.

        We write to inform the Court that the parties have reached a class settlement in principle
and are in the process of finalizing the settlement documents. The parties respectfully request thirty
(30) days (until July 16, 2020) to file its motion for approval of class settlement.

       In view of the contemplated settlement, the parties respectfully request all dates and
deadlines, to be adjourned sine die.

       We thank the Court for its consideration.


Respectfully submitted,
                                                                       6/17/2020
/s/ C.K. Lee
C.K. Lee, Esq.

cc:    all parties via ECF
